Exhibit 10.6

THIRD AMENDMENT TO THE

US AIRWAYS FUNDED EXECUTIVE DEFINED CONTRIBUTION PLAN

 

     THIS THIRD AMENDMENT

to the US AIRWAYS FUNDED EXECUTIVE DEFINED CONTRIBUTION PLAN (the "Plan"), is
entered into as of the 24th day of June, 2004, by US AIRWAYS, INC. (the
"Company").



W I T N E S S E T H:

     WHEREAS

, the Company established the Plan effective as of October 16, 2003, to provide
supplemental retirement benefits for certain executive employees of the Company
who were specified as Participants under Exhibit A to the Plan document; and



     WHEREAS

, the Company now desires to add Anita P. Beier as a participant in the Plan,
and to indicate the removal of David N. Siegel, Neal S. Cohen and P. Douglas
McKeen, who are no longer employed by the Company and whose accounts have been
fully distributed from the Plan; and



     WHEREAS

, Section 2.1 of the Plan provides that the Company (acting through the Human
Resources Committee or other persons designated by the Human Resources
Committee) may designate additional key management or highly compensated
employees to become eligible for the Plan;



     NOW, THEREFORE

, the Company does hereby amend the Plan as follows, effective as of May 18,
2004:



1.

     

As permitted under Section 2.1 of the Plan, Exhibit A to the Plan shall be
deleted in its entirety and the following shall be substituted in lieu thereof:



 

EXHIBIT A

US AIRWAYS FUNDED EXECUTIVE DEFINED CONTRIBUTION PLAN

Name of Participants

With Prior SERPS

Effective Date of

Participation

End of Participation/

Cash Out Date

          

N. Bruce Ashby

October 16, 2003

 

          

B. Ben Baldanza

October 16, 2003

 

          

Jerrold A. Glass

October 16, 2003

 

          

Neal S. Cohen

October 16, 2003

May 20, 2004

          

Alan W. Crellin

October 16, 2003

 

          

John Prestifilippo

October 16, 2003

 

          

Elizabeth Lanier

October 16, 2003

 

          

David N. Siegel

October 16, 2003

May 21, 2004

 

 

Name of Participants

Who Do Not Have Prior

SERPS

Effective Date of

Participation

End of Participation/

Cash Out Date

          

P. Douglas McKeen

October 16, 2003

May 5, 2004

          

David Davis

October 16, 2003

 

          

Christopher Chiames

October 16, 2003

 

          

Andrew P. Nocella

January 26, 2004

 

          

Eilif Serck-Hanssen

January 26, 2004

 

          

Anita P. Beier

May 18, 2004

 

 

*****

2.

     

Except as specifically set forth above, the terms of the Plan shall remain in
full force and effect as prior to this Third Amendment.



 

     IN WITNESS WHEREOF

, the Company has caused this Third Amendment to the Plan to be executed by its
duly authorized officer as of the date first above written.



                                           US AIRWAYS, INC.

                                           By: Elizabeth Lanier

                                           Title: Executive Vice President,
General Counsel
                                           and Corporate Affairs and Corporate
Secretary

 

 

 

 

ATLANTA:4654714.1

